Citation Nr: 0712995	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
allergic rhinitis.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
asthma.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1999 to January 
2001.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2004 decision by the RO.

(The decision below addresses the claims of whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for allergic rhinitis, and 
whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for asthma.   
Consideration of the claim for entitlement to service 
connection for sinusitis is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  By decision entered in April 2001, the Cleveland RO 
denied the veteran's claim for service connection for asthma.  
The veteran filed a notice of disagreement, but did not file 
a substantive appeal (VA Form 9) within the time period 
allowed.

2.  By a decision entered in November 2001, the Sioux Falls 
RO denied the veteran's claim for service connection for 
allergic rhinitis (claimed as allergic rhinitis and multiple 
allergies).  The RO notified the veteran of its decision, and 
of her appellate rights, but she did not initiate an appeal 
within the time period allowed.

3.  No additional evidence has been received since the April 
2001 and November 2001 decisions that would raise a 
reasonable possibility of substantiating the veteran's claims 
for service connection for asthma and allergic rhinitis.




CONCLUSIONS OF LAW

1.  An April 2001 Cleveland RO decision that denied service 
connection for asthma is final.  38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  A November 2001 Sioux Falls RO decision that denied 
service connection for allergic rhinitis is final.  38 C.F.R. 
§§ 20.302, 20.1103 (2001).

3.  New and material evidence has not been received to reopen 
the veteran's claims for service connection for asthma and 
allergic rhinitis.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims to reopen and 
her new claim for service connection, a VCAA notice letter 
was sent in March 2004, prior to the RO's May 2004 decision.  
That letter informed the veteran of the need for new and 
material evidence to reopen the prior denied claims of 
service connection, and of the evidence necessary to 
establish service connection.  She was notified of her and 
VA's respective duties for obtaining evidence.  She was asked 
to send information describing additional evidence for VA to 
obtain, and to send any medical reports that she had.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claims to reopen prior denied claims of service connection 
must be denied.  Consequently, no rating and no effective 
date will be assigned.  Under the circumstances, the Board 
finds that the notice was sufficient for purposes of deciding 
the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

The Board notes that in a February 2005 statement in support 
of the veteran's claims, the veteran's representative 
contended that the prior denied decisions should be reopened 
because she was not afforded VA examinations and opinions in 
connection with her initial claims for service connection for 
allergic rhinitis and asthma.  The Board also notes that, 
since filing her claims to reopen in February 2004, the 
veteran was afforded no VA examination in connection with her 
applications to reopen the previously denied claims for 
service connection for allergic rhinitis and asthma.  Under 
38 C.F.R. § 3.159(c)(4) (2006), VA will provide a medical 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but: 1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

In the absence of new and material evidence, VA has no duty 
to provide an examination or medical opinion.  See 38 C.F.R. 
§ 3.159(c) (2006).  As further discussed below, the Board has 
determined that no new and material evidence has been 
received to warrant reopening of the service connection 
claims addressed herein.  Given that new and material 
evidence has not been received, the Board finds that VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2006).  This is 
especially so given that the Board does not have jurisdiction 
to act further with respect to the claim, at least not until 
new and material evidence is received.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  


II.  The Merits of the Veteran's Claims

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  For veterans of war or who served 
in active military service after December 31, 1946, each such 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  VA General 
Counsel has made it clear that there must be clear and 
unmistakable evidence showing both pre-existence of the 
disorder and no aggravation in order to overcome the 
presumption of soundness.  VAOPGCPREC 3-2003 (July 16, 2003).  

Here, the record shows that, in April 2001, the Cleveland RO 
denied the veteran's claim for service connection for asthma.  
The RO notified the veteran of its decision, and of her 
appellate rights.  The veteran filed a notice of 
disagreement, but did not file a substantive appeal (VA Form 
9) within the time period allowed.  As a result, the 
Cleveland RO's decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  By a decision entered in November 
2001, the Sioux Falls RO denied the veteran's claim for 
service connection for allergic rhinitis (claimed as allergic 
rhinitis and multiple allergies).  The RO notified the 
veteran of its decision, and of her appellate rights, but she 
did not initiate an appeal within the time period allowed.  
Therefore, the Sioux Falls RO's decision became final.  See 
38 C.F.R. §§ 20.302, 20.1103 (2001).  The veteran's claim to 
reopen these decisions may now be considered on the merits 
only if new and material evidence has been received since the 
time of the last prior final adjudication.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).
  


New and Material Evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156(a) 
(2006). "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's service medical records for the period from 
August 1999 to January 2001 include records from the Rapid 
City medical center from September to October, 2000, where 
the veteran had been referred by the Ellsworth Air Force Base 
family practitioner for examination by a private pulmonary 
specialist, and records from a Physical Evaluation Board 
(PEB).  The November 2000 PEB report determined that the 
veteran had asthma existing prior to service without service 
aggravation, allergic rhinitis existing prior to service 
without service aggravation, and that she was unfit because 
of physical disability.  The veteran's discharge certificate 
(DD-214) shows that she was discharged for disability that 
existed prior to service pursuant to a PEB.  These are the 
available records on which the Cleveland RO and the Sioux 
City RO based their decisions denying service connection for 
asthma and allergic rhinitis, respectively. 

The veteran did provide "new" treatment records when she 
filed her February 2004 claim to reopen the April and 
November, 2001, decisions, as follows:  Records from Loveland 
Family Medicine, Dr. M.N., of Loveland, Ohio, for the period 
from October 24, 1997 to December 3, 1998; and records from 
Dr. R.C.B. of Cincinnati, Ohio, for the period from January 
13, 1999, to July 26, 1999.

However, the Board concludes that, although new, the evidence 
the veteran has filed does not raise a reasonable possibility 
of substantiating either of her claims for service connection 
of asthma and allergic rhinitis, and is therefore not 
material evidence to support reopening of the prior final 
decisions.  

The records from the Loveland Family Practice, Dr. M.N., 
show, in pertinent part, that in October 1997 the veteran had 
recently moved from West Virginia to Ohio, that she had 
chronic/recurring problems of allergic rhinitis, asthma (with 
a question mark), and allergic sinusitis, and that she was 
using a Ventolin inhaler.   In August 1998 the veteran 
reported occasional wheezing, and that she used the Ventolin 
inhaler.  In December 1998 the veteran reported that she had 
concerns about possible allergies.  She complained of 
occasional wheezing that did not bother her at night, but did 
bother her at work. 

The records show that the veteran first consulted Dr. R.C.B., 
a specialist in allergies, of Cincinnati, Ohio, on January 
13, 1999.  She was referred by a Dr. S (whose records she did 
not provide, nor did she provide a release to obtain those 
records).  In an allergy questionnaire the veteran reported 
symptoms, in pertinent part, of nasal congestion, hay fever, 
sinus trouble, and sniffing that occurred during spring, 
summer, and fall.  An allergy skin test record dated January 
18, 1999, showed that the veteran was allergic to multiple 
items.  Dr. R.C.B., in pertinent part, diagnosed the veteran 
with allergic rhinitis.  An allergy treatment sheet reveals 
that the veteran had two injections for her allergies, on 
July 21, 1999, and on July 26, 1999 (just before she entered 
active duty on August 1, 1999).    

Review of the veteran's SMRs reveals that, in the veteran's 
initial enlistment examination dated in September 1997, the 
examiner noted that the veteran's nose was abnormal adding 
the note "rhinitis."  In an applicant medical prescreening 
form dated June 25, 1999, the veteran gave "no" answers 
stating that she had never taken any medicines; that she had 
never had, nor did she currently have allergies; and that she 
had never had, nor did she currently have asthma.  After she 
entered active military service on August 1, 1999, the 
veteran answered an optometry processing questionnaire dated 
August 20, 1999, with "no" answers stating that there had 
not been any change in her medical status since her 
enlistment physical; there was no medical information that 
she did not provide her recruiter or MEPS physician; and she 
did not withhold any medical information during her 
enlistment process.  

During active military service, in December 1999 the veteran 
consulted the base dispensary with complaints of cough, dry 
and occasional wheezing which usually occurs in the 
evening/nighttime, nasal congestion, runny nose, and hacky 
throat.  The veteran reported a history of wheezing one year 
ago.  She was prescribed Tessalon for the cough, an Albuterol 
inhaler to use prior to a run, and Fluprin.  In February 
2000, the veteran reported to the base physician, Dr. D.G., 
that she had been receiving allergy shots before she came 
into the military, and she would like to have them again if 
possible.  In a February 2000 allergy questionnaire the 
veteran noted in pertinent part that, within the last 12 
months she had experienced itching and swelling eyes, itching 
and throat clearing of her throat, wheezing and shortness of 
breath of her chest, and sneezing and itching of her nose.  
She stated that her nose and eye symptoms began in New York 
(where she was raised) and her chest symptoms began in Ohio 
(as noted above, in October 1997 the veteran reported to Dr. 
M.N. in Loveland, Ohio, that she had recently moved from West 
Virginia to Ohio).  She noted that she was using an inhaler 
for her chest symptoms, and that it was helpful. 

In March 2000 Dr. D.G. noted that the veteran had a history 
of allergic rhinitis, and was consulting for evaluation of 
allergies.  She had undergone testing at the base that 
revealed her to be positive for several antigens.  The 
veteran also complained of some wheezing and reported that 
she used an inhaler periodically.  She also complained of a 
running stuffy nose, headaches, itching swollen eyes, and 
cough.  Dr. D.G. noted that pulmonary function tests showed 
possible obstructive airway disease.  He diagnosed the 
veteran, in pertinent part, with allergic rhinitis, and 
asthma (with a question mark).  He determined that it was 
likely that the veteran did have asthma, and that she would 
need further evaluation.  A referral to a private 
pulmonologist at the Rapid City Medical Center was arranged.

In September 2000, the veteran was examined by Dr. D.Y.R. at 
the Rapid City Medical Center.  She reported that, as a 
child, someone had told her that she had asthma, although she 
never required specific therapy; that an allergist in Ohio 
had diagnosed her with multiple allergies; and that she took 
desensitization shots for a year which were stopped in August 
1999 when she entered the military.  She was finding that she 
needed to use the Albuterol inhaler more often than when she 
was before entering service, usually in the afternoon and at 
night.  She would sometimes wake up at night short of breath 
and use the inhaler.  The problems at night had been 
occurring over the past two months.  Exercise on a treadmill 
made her short of breath.  For treatment the veteran was 
using Flonase nose spray, an Albuterol inhaler as needed, and 
Zyrtec.  Dr. D.Y.R. noted that pulmonary function tests 
showed mild to moderate obstruction to air flow.  He 
diagnosed mild to moderate obstructive airways disease which 
he thought was asthma, and multiple allergies for which the 
veteran had been on desensitization shots in the past.  He 
commented that the veteran appeared to have been doing better 
when she was on the desensitization shots, and that her 
allergy symptoms had become worse since the shots were 
stopped.  He also opined that the air flow obstructive 
symptoms had worsened since stopping the shots.  Inasmuch as 
she had been diagnosed with asthma as a child, he stated that 
he tended to think that the veteran had asthma and multiple 
allergies.  He opined that the veteran's allergy symptoms 
would do better by getting back onto the desensitization 
shots, and it may help with the obstructive airways disease, 
but she also needed to treat what appeared to be asthma in 
the form of a steroid inhaler.    
             
At a follow-up examination with Dr. D.Y.R. in October 2000 
for her asthma, the veteran reported that she had been doing 
quite well.  She was using the Albuterol inhaler one puff 
followed by Flovent 110 two puffs, twice a day.  She only 
used the Albuterol about two to three extra times since the 
examination in August 2000.  She had not restarted the 
allergy desensitization.  She related an incident where she 
did not have time to use her inhaler in time before having to 
put a gas mask on for a test.  She said the Air Force was 
reviewing her situation.  Dr. D.Y.R. diagnosed the veteran 
with mild persistent asthma, and multiple allergies for which 
she had been on desensitization shots in the past.

Based on the evidence available at the time, as discussed 
above, the Cleveland RO in its April 2001 decision, and the 
Sioux Falls RO in its November 2001 decision, denied the 
veteran's claims of service connection for allergic rhinitis 
and asthma, respectively.  The veteran did not appeal those 
decisions, and they have become final.    

In her January 2005 substantive appeal the veteran contends 
that her allergic rhinitis and asthma became worse during 
service, and that pursuant to the presumption of soundness 
her disabilities should be service connected.  However, since 
the prior denials, the documentary evidence that the veteran 
has presented only further confirms the prior decisions that 
her allergic rhinitis and asthma existed prior to service and 
were not aggravated by service beyond the natural progression 
of the diseases. 

The evidence clearly and unmistakably shows that the veteran 
had rhinitis at the time of her initial September 1997 
enlistment examination, that in October 1997 Dr. M.N. noted 
that the veteran had a chronic/recurring problem of allergic 
rhinitis, that she was diagnosed with multiple allergies and 
allergic rhinitis by Dr. R.C.B. in January 1999, and that she 
had at least two desensitization injections in July 1999 just 
before she entered service in August 1999.

The evidence also clearly and unmistakably shows that, the 
veteran was suffering from symptoms of asthma prior to 
entering service.  In October 1997 Dr. M.N. noted that asthma 
(with a question mark) was a chronic/recurring problem.  In 
August 1998 the veteran reported to Dr. M.N. that she 
experienced occasional wheezing that bothered her at work, 
and that she used an inhaler.   Her SMRs contain a February 
2000 allergy questionnaire the veteran reported, in pertinent 
part, that she experienced wheezing and shortness of breath 
of her chest for the last 12 months (going back to February 
1999 prior to entering service), that her chest symptoms had 
begun in Ohio (in about October 1997); and that she used an 
inhaler for her chest symptoms.   In September 2000 the 
veteran also reported to the pulmonologist, Dr. D.Y.R., that 
she had been diagnosed with asthma as a child, but had not 
been required to have specific therapy.  

There is also clear and unmistakable evidence that shows the 
veteran's allergic rhinitis and asthma were not aggravated in 
service beyond the normal progression of the diseases.  The 
Board concludes from the above discussed evidence that the 
veteran was not being forthright in her responses on the 
applicant medical prescreening form dated June 25, 1999, when 
she gave "no" answers stating that she had never taken any 
medicines; that she had never had, nor did she currently have 
allergies; and that she had never had, nor did she currently 
have asthma.  In August 2000 the veteran reported to Dr. 
D.Y.R. that she had taken desensitization injections for a 
year before she stopped them in August 1999 (as noted above, 
the evidence shows that the veteran had at least two 
desensitization injections in July 1999 just prior to 
entering active military service).  However, only three 
months after entering active military service in August 1999, 
in December 1999 the veteran consulted the base dispensary 
with complaints of cough, dry and occasional wheezing which 
usually occurs in the evening/nighttime, nasal congestion, 
runny nose, and hacky throat.  The veteran reported a history 
of wheezing one year ago.  She was prescribed Tessalon for 
the cough, an Albuterol inhaler to use prior to a run, and 
Fluprin.  In February 2000, six months after entering active 
military service in August 1999, the veteran consulted the 
base doctor (Dr. D.G.) reporting that she had been receiving 
allergy shots before she entered the military, and that she 
would like to have them again if possible.  In March 2000 Dr. 
D.G. diagnosed the veteran with allergic rhinitis, and 
possible asthma.  He referred the veteran to the private 
pulmonologist, Dr. D.Y.R. who, in August 2000 diagnosed mild 
to moderate obstructive airways disease which he thought was 
asthma with multiple allergies.  He opined that both the 
veteran's allergy symptoms and her air flow obstructive 
symptoms had worsened since she had discontinued the 
desensitization injections.  He recommended that she needed 
to treat what appeared to be asthma with a steroid inhaler.  
In October 2000 Dr. D.Y.R. diagnosed the veteran with mild 
persistent asthma.  

In short, the veteran's claim of soundness upon entering 
service fails in the face of clear and unmistakable evidence 
that shows she was suffering from, and being treated for, 
allergic rhinitis with multiple allergies, and symptoms of 
asthma (that were only diagnosed as mild in service) just one 
month prior to entering service, and that her having 
discontinued treatment upon entering service contributed to 
the worsening of her symptoms.  Giving further consideration 
to the short time that the veteran had been in service before 
she complained of her symptoms, the Board concludes that her 
symptoms had not been aggravated by service beyond the 
natural progression of the diseases.  

For all the above reasons, the veteran's application to 
reopen her claims of service connection for allergic rhinitis 
and asthma must be denied.               


ORDER

The veteran's application to reopen a claim of service 
connection for asthma is denied.

The veteran's application to reopen a claim of service 
connection for allergic rhinitis is denied. 


REMAND

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The veteran had filed an original claim for service 
connection for sinusitis which the Sioux Falls RO had also 
denied in its May 2004 decision.  In her January 2005 
substantive appeal, the veteran also contended that, based on 
the presumption of soundness, her sinusitis should be service 
connected because it was aggravated in service.  As noted 
above, VA General Counsel has made it clear that there must 
be clear and unmistakable evidence showing both pre-existence 
of the disorder and no aggravation in order to overcome the 
presumption of soundness.  VAOPGCPREC 3-2003 (July 16, 2003).

The Board finds that there is evidence that the veteran's 
sinusitis existed prior to her entry into active military 
service in August 1999.  In October 1997 Dr. M.N. noted that 
the veteran suffered from chronic/recurring sinusitis.  
During August 1998 the veteran consulted Dr. M.N. for head 
congestion and some cough, which he opined was probably 
sinusitis and prescribed Claritin.  In a January 1999 allergy 
questionnaire for Dr. R.C.B., the veteran reported, among 
other symptoms, sinus trouble that occurred during spring, 
summer, and fall.  

However, review of the veteran's SMRs shows that the veteran 
was never specifically diagnosed with sinusitis in service by 
x-ray or otherwise, nor is there any evidence that she 
currently has sinusitis.  Sinusitis symptoms were only noted 
in examinations that were more focused on the veteran's 
allergies and concerns about diagnosing possible asthma.  In 
December 1999 the veteran consulted the base dispensary with 
complaints of cough, dry and occasional wheezing which 
usually occurs in the evening/nighttime, nasal congestion, 
runny nose, and hacky throat.  The veteran reported a history 
of wheezing one year ago.  She was prescribed Tessalon for 
the cough, an Albuterol inhaler to use prior to a run, and 
Fluprin.  In the February 2000 allergy questionnaire the 
veteran noted in pertinent part that, within the last 12 
months she had experienced itching and swelling eyes, itching 
and throat clearing of her throat, wheezing and shortness of 
breath of her chest, and sneezing and itching of her nose.  
She stated that her nose and eye symptoms began in New York 
(where she was raised).  Dr. D.G. prescribed Zyrtec.  In 
March 2000 the veteran complained to Dr. D.G. that she had a 
running stuffy nose, headaches, itching swollen eyes, and 
cough, but he only diagnosed allergic rhinitis and possible 
asthma.  In August 2000 the private pulmonologist, Dr. 
D.Y.R., noted that the veteran had some sinus congestion and 
her nose was runny.  She reported it had been a little worse 
recently, and she was taking Zyrtec.  He stated that it 
sounded like the (sinus) problems had gotten worse since the 
veteran had stopped the allergy shots (in July 1999 prior to 
entering active military service).  However, he only 
diagnosed the veteran with mild to moderate obstructive 
airways disease and multiple allergies.  He opined that the 
veteran's allergy symptoms would do better by getting back 
onto the desensitization shots.    

For the above reasons, a remand is needed to afford the 
veteran an examination to determine whether she currently has 
sinusitis and, if so, the severity of her symptoms; and an 
opinion on whether her sinusitis existed prior to service 
and, if so, whether it was aggravated in service beyond the 
normal progression of the disease.

Accordingly, the matter is hereby REMANDED for the following 
actions.   

1.	Send the veteran a VCAA notice letter 
that complies with the recent decision in 
the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Ask the veteran 
to identify, and provide releases for, 
any additional, relevant private 
treatment records that she wants VA to 
help her obtain.  If she provides 
appropriate releases, or identifies any 
VA treatment, assist her in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2006).  
The materials obtained, if any, should be 
associated with the claims file.

2.	After the foregoing development has been 
completed, schedule the veteran for an 
examination with a VA specialist in ear, 
nose, and throat disorders.  The claims 
file must be forwarded to the examiner 
for review along with a copy of this 
remand.  The examiner must state that 
he/she has reviewed the claims file.  The 
examiner should be asked to provide a 
detailed report assessing whether the 
veteran currently has sinusitis, and if 
so,  whether it is a chronic disorder and 
severity of the symptoms.  All 
appropriate testing should be completed 
to include x-rays of the sinuses.

If the veteran does currently have 
sinusitis, the examiner should provide an 
opinion based on his/her review of the 
claims file and interview with the 
veteran:

a.  Is it clear and unmistakable 
(i.e., obvious, manifest, or 
undeniable) that sinusitis pre-existed 
her entry into the military?

b.  If it is clear and unmistakable 
that sinusitis pre-existed her entry 
into the military, is it at least as 
likely as not (i.e., is it 50 percent 
of more probable) that the disability 
underwent a chronic or permanent (as 
opposed to a transient, acute, or 
temporary) increase in severity during 
the veteran's period of active 
military service?  

c.  If it is clear and unmistakable 
that sinusitis pre-existed her entry 
into the military, and it is at least 
as likely as not that it underwent a 
chronic or permanent increase in 
severity during service, is it clear 
and unmistakable (i.e., obvious, 
manifest, or undebatable) that the 
increase in severity during service 
was due to the natural progress of the 
condition?

d.  If it is not clear and 
unmistakable that sinusitis pre-
existed her entry into the military, 
is it at least as likely as not (i.e., 
is it 50 percent or more probable) 
that her sinusitis can be attributed 
to her period of active service?
 
A complete rationale should be 
provided.


The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect her claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).

3.	Thereafter, take adjudicatory action on 
the veteran's claim of service connection 
for sinusitis.  If the benefit sought 
remains denied, issue the veteran and her 
representative a supplemental statement 
of the case (SSOC).  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).










	(CONTINUED ON NEXT PAGE)


The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006). 




________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


